Order entered June 13, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00712-CV

  IN RE NOLEN HOMES & INTERIORS, LLC, AMY NOLEN AND CLINT NOLEN,
                             Relators

                Original Proceeding from the 95th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-14-03259-D

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   ADA BROWN
                                                         JUSTICE